Case 2:20-cv-06267-DDP-PJW Document 1-2 Filed 07/14/20 Page 1 of 30 Page ID #:28




                  EXHIBIT 2
                                      28
Case 2:20-cv-06267-DDP-PJW
   Case 6:20-cv-00877-PGB-DCIDocument 1-2
                               Document 1 Filed 07/14/20 Page
                                          Filed 05/28/20 Page 12 of
                                                                 of 29
                                                                    30 PagelD
                                                                        Page ID
                                                                              1 #:29

                                                                               fiLE[.,


                                                                        2020 Ml\ Y28 PM 2= 45
                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT OF FLORIDi ··
                                      ORLANDO DMSION           · '.

      ADVENTIST            HEALTH          SYSTEM
      SUNBELT                       HEALTHCARE
      CORPORATION,                                          Case No.:
      a Florida not for profit corporation,
                                                                        --------
                Plaintiff,
      v.

      MICHAEL H. WEISS, P.C., a California
      professional corporation; MICHAEL H.
      WEISS, a California resident; and TOMAX
      CAPITAL MANAGEMENT, INC., a
      California corporation, and YEHORAM
      TOM EFRATl, a California resident.

                Defendants.


                                              COMPLAINT

                Plaintiff,    Adventist   Health   System     Sunbelt      Healthcare    Corporation

      ("AdventHealth"), a Florida not for profit corporation, hereby sues Defendants, Michael

      H. Weiss, P.C. (the "Law Finn''), a California professional corporation, and Michael H.

      Weiss ("Weiss"), a California resident, Tomu Capital Management, Inc. ("Tomax''), a

      California corporation, Yehoram Tom Efrati ("Mr. Efrati"), a California resident, and

      states:

                                          NATURE OF ACTION

                I.      This is an action for damages that exceed $75,000 stemming from various

      contract claims, tort claims, and breach of fiduciary duty relating to the conduct of

      corporations and their agents.
Case 2:20-cv-06267-DDP-PJW Document 1-2 Filed 07/14/20 Page 3 of 30 Page ID #:30
• Case 6:20-cv-00877-PGB-DCI Document 1 Filed 05/28/20 Page 2 of 29 PagelD 2




                                   JURISDICTION AND VENUE

             2.      This Court has jurisdiction under 28 U.S.C. § 1332, for diversity

      jurisdiction. AdventHealth is a Florida not for profit corporation, with its corporate

      headquarters in Altamonte Springs, Florida. The Law Firm is a California professional

      corporation, with its principal place of business in Los Angeles, California. Weiss is a

      California resident, with a last known address in Los Angeles County, California. Tomu

      is a California corporation with its principal place of business in Los Angeles, California.

             3.      This Court has personal jurisdiction over Defendants because there are

      sufficient minimum contacts between each Defendant and Florida. Defendants breached

      their respective duties that arise from their contractual and business relationship with

      AdventHealth, they are engaged in substantial and not isolated activity within Florida, the

      harm intended by the Defendants' actions is occurring in Florida, and pursuant to the

      parties' Paymaster Agreement.

             4.      Venue is proper in the Middle District of Florida because the Defendants

      targeted their misconduct against AdventHealth in this District, and the harm more

      particularly described in this Complaint occurred in this jurisdiction.        Further, this

      District is the appropriate venue for this action pursuant to the forum-selection clause in

      the Paymaster Agreement between the parties.




                                                   2
Case
.•   2:20-cv-06267-DDP-PJW
   Case  6:20-cv-00877-PGB-DCIDocument 1-21 Filed
                                Document          07/14/20 Page
                                            Filed 05/28/20 Page 34 of
                                                                   of 29
                                                                      30 PagelD
                                                                          Page ID
                                                                                3 #:31




                                                PARTIES

               S.       AdventHealth is a Florida not for profit COIJ)Oration, duly organized under

       the laws of Florida, with its corporate headquarters at 900 Hope Way, Altamonte Springs,

       Florida 32714.

               6.       The Law Firm is a California corporation, duly organized under the laws

      of California, with its principal place of business at 6310 S. San Vicenta Boulevard, Suite

      40 I, Los Angeles, CA 90048.

               7.       Upon information and belief, Michael H. Weiss is a resident of California

      and a lawyer. He is and has been licensed in the State of California State Bar since

      December 9, 1982 (California Bar Number 107481). He resides in Los Angeles County,

      California. Mr. Weiss is a principal, partner and/or manager of the Law Firm.

               8.       Tomax is a California corporation, duly organized under the laws of

      California, with its principal place of business at 3151 Cahuenga Blvd., Los Angeles, CA

      90068.

               9.       Upon information and belief, Mr. Efrati is a resident of California, whose

      address is 7241 Woodrow Wilson Drive, Los Angeles, CA 90068. Mr. Efrati serves as

      the CEO of Tomax.

                                            BACKGROUND
               IO.      This action arises out of the Defendants' wrongful release, receipt, and

      retention of$57,500,000 paid by AdventHealth to Mr. Weiss and his Law Finn to hold in

      escrow until Toma,c performed its obligations under the parties' Paymaster Agreement.




                                                     3
Case
.•
     2:20-cv-06267-DDP-PJW Document 1-2 Filed 07/14/20 Page 5 of 30 Page ID #:32
   Case 6:20-cv-00877-PGB-DCI Document 1 Filed 05/28/20 Page 4 of 29 PagelD 4




                  11.     Given the ongoing global pandemic and ensuing international health crisis

      caused by COVID-19, AdventHealth assessed its resources and determined it would be in

      need of personal protective equipment for medical workers.

                  12.     Tomax represented to AdventHealth that it could supply 10,000,000 3M

      N95 1860 ventilator masks, which Tomax could arrange for delivery from its California

      location to AdventHealth in Orlando, Florida.

                                                THE AGREEMENT

                 13.      On or about April 8, 2020, AdventHealth entered into a contract with

      Tomax, whereby AdventHealth agreed to purchase 10,000,000 3M N95 1860 ventilator

      masks (the "Masks") from Tomax at a unit cost of $5.75 for the total price of

      $57,500,000 (the "Purchase Order").

                 14.      The Purchase Order required Tomax to supply and deliver via common

      carrier the Masks to AdventHealth at 400 West Church Street, Orlando, Florida 32801.

      The Masks were due for delivery on or before April 18, 2020.

                 15.      The terms of the Purchase Order were incorporated into a Paymaster

      Agreement (dated April 9, 2020), which was executed by Tomax, AdventHealth, and the

      LawFirm. 1

                 16.      Under the Paymaster Agreement, the Law Firm agreed to serve as the

      escrow agent and abide by the payment instructions.




      1 A true   and correct copy of the Paymaster Agreement and Purchase Order are attached as Exhibit ~A."


                                                            4
Case 2:20-cv-06267-DDP-PJW Document 1-2 Filed 07/14/20 Page 6 of 30 Page ID #:33
.• Case 6:20-cv-00877-PGB-DCI Document 1 Filed 05/28/20 Page 5 of 29 PagelD s




               17.   The Paymaster Agreement required AdventHealth to wire the sum of

      $57,500,000 into the Law Finn's IOLTA account to be held in escrow by the Law Finn

      ("Escrow Funds").

             18.     AdventHealth transferred the Escrow Funds, which the Law Finn accepted

      and deposited into its IOLTA account.

             19.     After AdventHealth transferred the Escrow Funds, Tomax was required to

      provide AdventHealth with a redacted 3M distributor invoice with certificates via email.

             20.     Upon AdventHealth's acceptance of the redacted invoice and certificates,

      the Law Firm was required to pay the Escrow Funds, less the escrow agent fee, to

      Tomme.

             21.     If the foregoing conditions were not timely satisfied, the Law Firm was

      required to notify the parties and return the Escrow Funds to AdventHealth.

                       DEFENDANTS' INITIAL MATERIAL BREACH

             22.     On April 9, 2020, AdventHealth initiated the wire of the Escrow Funds,

      which were deposited into the Law Finn's IOLTA account on April 10, 2020.

               23.   Tomax, however, failed to perform its obligations under the Paymaster

      Agreement
               24.   Tomme failed to provide AdventHealth with a redacted 3M distributor

      invoice, and otherwise failed to deliver the Masks to AdventHealth.

               25.   Paragraph 8 of the Paymaster Agreement provides, "If the conditions

      herein are not completely fulfilled within ten (10) business days following the receipt of

      the funds in the Account, the Paymaster shall notify all Parties. Within five (5) business



                                                  s
Case 2:20-cv-06267-DDP-PJW Document 1-2 Filed 07/14/20 Page 7 of 30 Page ID #:34
   Case 6:20-cv-00877-PGB-DCI Document 1 Filed 05/28/20 Page 6 of 29 PagelD 6




      days following the transmission of such notice, subject to a change authorized by the

      Parties, the Paymaster will return said funds by bank wire to the bank account from

      which the deposits were received, less its Paymaster Fees incurred up to that date and

      previously authorized disbursements."

             26.    The condition precedent to the release of the Escrow Funds to Tomme was

      never satisfied. After Tomme defaulted, neither the Law Firm nor Mr. Weiss notified the

      parties within ten ( 10) business days. Instead of refunding the Escrow Funds to

      AdventHealth, the Law Finn transferred the Escrow Funds from its IOLTA account to

      either Tomu, Mr. Efrati, Mr. Weiss, or another account held by the Law Finn.

                     DEFENDANTSABSCONDWITHTHEPAYMENT
             27.    Once Tomax breached its contractual obligations, the Law Finn was

      required to return the Escrow Funds to AdventHealth in accordance with the Paymaster

      Agreement.

             28.    AdventHealth notified the Law Firm, Mr. Weiss, and Mr. Efrati of

      Tomax's breaches, and directed a return of the Escrow Funds to AdventHealth.

             29.    On May 6, 2020, at 9:56 a.m. EST, Desmond Jordan from AdventHealth

      sent an email to Mr. Weiss advising him that "Tomme Capital Management (TCM) has

      not supplied AdventHealth with any quantity of the Masks described in the Paymaster

      Agreement {the "Agreement"). Therefore, the conditions precedent for disbursement

      having !!Q! been met, this will serve as AdventHealth's notice of cancellation of the

      Agreement. Please return all AdventHealth funds forthwith as outlined in Section 8 of

      the Agreement."



                                                 6
Case
.•
     2:20-cv-06267-DDP-PJW Document 1-2 Filed 07/14/20 Page 8 of 30 Page ID #:35
   Case 6:20-cv-00877-PGB-DCI Document 1 Filed 05/28/20 Page 7 of 29 PagelD 7




              30.     On May 13, 2020, at 12:59 p.m. EST, Mr. Weiss replied by email to

      AdventHealth, and said, "Noted and received, payment will be made in five business

      days as provided in paragraph 8 on May 13."

             31.     On May 13, 2020, at 10:44 a.m. EST, Mr. Jordan sent an email to Mr.

      Weiss to find out when AdventHealth would receive the funds.

             32.     On May 13, 2020, at 12:58 p.m. EST, Mr. Weiss replied by email, "I'm on

      a court call for a while, the wire will be ordered to today."

             33.     AdventHealth did not receive any of the Escrow Funds on May 13, 2020

      as contractually agreed and as reaffirmed by the Law Firm and Mr. Weiss.

             34.     On May 13, 2020, AdventHealth discussed Tomax's breach of the

      purchase order and Paymaster Agreement with Efrati. AdventHealth did not extend the

      terms of the Paymaster Agreement, and AdventHealth and Tomax did not agree to new or

      modified terms for the payment and delivery of the Masks.

             35.     The following day, on May 14, 2020, at 11 :30 a.m. EST, Mr. Jordan

      emailed Mr. Weiss to determine the status of the Escrow Funds due to AdventHealth. Mr.

      Jordan advised Mr. Weiss that t~e Paymaster Agreement remained in full force and

      effect, and Tomax failed to meet its obligations under the Paymaster Agreement. Mr.

      Jordan further wrote, "I would like to remind you of your fiduciary duty as a holder of

      escrow, which includes your obligation to abide by the terms of the agreement, including

      the return of our funds pursuant to our notice of cancellation . . . . If our money has

      already been wired, please provide details. Otherwise, kindly advise what time today the

      funds will be sent."



                                                    7
Case 2:20-cv-06267-DDP-PJW Document 1-2 Filed 07/14/20 Page 9 of 30 Page ID #:36
   Case 6:20-cv-00877-PGB-DCI Document 1 Filed 05/28/20 Page a of 29 PagelD a




                36.   On May 14, 2020, at 5:51 p.m. EST, Mr. Weiss replied by email, "My

      bank just told me that the wire will be cleared for payment tomorrow."

                37.   The Escrow Funds were not delivered to AdventHealth on May 15, 2020

      as promised by Mr. Weiss and the Law Firm.

                38.   Instead, on May 15, 2020, Mr. Weiss and the Law Firm transferred

      $55,500,000 of the Escrow Funds to AdventHealth.

                39.   After the partial transfer was completed, AdventHealth was still missing

      $2,000,000 of the Escrow Funds, which were held by either the Law Finn, Mr. Weiss, or

      Tomax.

                40.   The Law Finn and Mr. Weiss failed to perform as requi.red and, thus, were

      not entitled to their $287,500 escrow fee.
                41.   On May 15, 2020, at 7:21 p.m. EST, Marisa Farabaugh from

      AdventHealth sent an email to Efrati to advise that AdventHealth "received partial

      payment of the total escrow amount due to AdventHealth. As you are aware, this is seven

      business days after the contractually obligated five business days. When will the

      remaining funds be returned?"
                42.   On May I5, 2020, at 7:27 p.m. EST, Mr. Efrati replied by email, ''The full

      balance will be wire Monday [May 18, 2020] morning, it's about $2M."

                43.   By the following Monday morning, May 18, 2020, Tomax failed to

      transfer the remaining balance of the Escrow Funds to AdventHealth as promised by Mr.

      Efrati.




                                                   8
CaseCase
     2:20-cv-06267-DDP-PJW  Document
         6:20-cv-00877-PGB-DCI       1-21 Filed
                               Document    Filed07/14/20
                                                05/28/20 Page
                                                         Page 10 of29
                                                              g of  30PagelD
                                                                       Page ID
                                                                             g #:37




              44.    On Tuesday morning, May 19, 2020, Mr. Weiss informed Mr. Jordan and

       Jeff Bromme of AdventHealth that the remaining balance of the Escrow Funds were in
       Tomax's possession.

              45.    AdventHealth sent demands to the Law Firm, Mr. Weiss, and Tomax to
       request the remaining balance of the Escrow Funds.

             46.     On May 18,,2020, at 9:04 p.m. EST, Ms. Farabaugh sent an email to Mr.

       Efrati that demanded the full balance of the Escrow Funds by May 19, 2020, without any

      reduction for the escrow agent's fees.

             47.     To date, AdventHealth has not received the remaining balance of the
      Escrow Funds, which totals approximately $2,000,000.

             48.     AdventHealth demanded information from the Defendants regarding

      transactions involving the Escrow Funds, including account statements. However, none
      of the Defendants have pi:ovided this information.

         DEFENDANTS' SCHEME TO DEPRIVE ADVENTIIEALTH OF s2,ooo,ooo

             49.     At the time the Defendants entered into the Paymaster Agreement and

      made the foregoing representations after their respective breaches, the Defendants did not

      have any intention to perform their contractual obligations or, alternatively, Defendants

      intentionally refused to perform.

             50.     The Law Firm and Mr. Weiss were aware the conditions precedent to

      transfer under the Paymaster Agreement had not yet been satisfied. Both of these
      Defendants knew and understood the express payment instructions as the Law Firm was a




                                                  9
Case 2:20-cv-06267-DDP-PJW Document 1-2 Filed 07/14/20 Page 11 of 30 Page ID #:38
 · Case 6:20-cv-00877-PGB-DCI Document 1 Filed 05/28/20 Page 10 of 29 PagelD 10




       party to the Paymaster Agreement, and Mr. Weiss signed the agreement in his capacity as
       President of the Law Firm.

              51.      Despite this knowledge, the Law Firm transferred the Escrow Funds to

      Tomu, Mr. Efrati, or Mr. Weiss without regard to the terms of the Paymaster

      Agreement, and knowing Tomu had not satisfied the conditions precedent to transfer

      outlined in the Paymaster Agreement.

              52.      The Law Finn, Mr. Weiss, Mr. Efrati, and Tomax handled the Escrow

      Funds in a manner contrary to the Paymaster Agreement.

              53.      All conditions precedent to the maintenance of this action have been met,

      waived, or excused.

              COUNT I BREACH OF CONTRACT AGAINST THE LAW FIRM

              54.      AdventHealth re-alleges paragraphs 1-53.

              55.      This is a claim for breach of the Paymaster Agreement against the Law

      Firm.

              56.      The Law Firm entered into the Paymaster Agreement, and agreed to serve

      as escrow agent for the transaction.

               57.     AdventHealth performed its duties under the Paymaster Agreement when

       it transferred the Escrow Funds to the Law Firm's IOLTA account.

               58.     The Law Firm materially breached the Paymaster Agreement by failing to

       satisfy its contractual duties, including its duties to:




                                                       10
Case 2:20-cv-06267-DDP-PJW Document 1-2 Filed 07/14/20 Page 12 of 30 Page ID #:39
 · Case 6:20-cv-00877-PGB-DCI Document 1 Filed 05/28/20 Page 11 of 29 PagelD 11




                     a. "afford the Parties with conscientious and diligent service to achieve

                        solutions consistent with the spirit of this Agreement'' (Paymaster

                        Agreement ,i S);

                     b. "take reasonable steps to keep the Parties informed as to the status of

                        all matters for which the Paymaster provides services" (Paymaster

                        Agreement ,r S);

                     c. "ensure that any funds and instruments deposited into the Account are

                        disbursed or delivered as instructed" (Paymaster Agreement ,r 6);

                     d. notify the parties if the "conditions [of the Paymaster Agreement] are

                        not completely fulfilled within ten (10) business days following the

                        receipt of the funds in the [IOLTA] Account" (Paymaster Agreement ,r

                        8);

                     e. "return said funds by bank wire to the bank account from which the

                        deposits were received" no later than "five (S) business days following

                         the transmission of such notice" (Paymaster Agreement ,r 8); and

                     f. "faithfully [disburse the Escrow Funds] in accordance with the terms

                         and conditions of this [Paymaster] Agreement" (Paymaster Agreement

                         ,r I0).
              59.    The Law Firm transferred the Escrow Funds to Tomax and/or Mr. Weiss

       contrary to the terms of the Paymaster Agreement.

              60.    The Law Firm failed to notify the parties of Tomax's breach of the

       Paymaster Agreement.



                                                  11




                                                 '39
Case 2:20-cv-06267-DDP-PJW Document 1-2 Filed 07/14/20 Page 13 of 30 Page ID #:40
 · Case 6:20-cv-00877-PGB-DCI Document 1 Filed 05/28/20 Page 12 of 29 PagelD 12




              61.     After AdventHealth notified the Law Firm of Tomax's breach and

       demanded return of the Escrow Funds, the Law Finn failed to timely refund the Escrow

       Funds to AdventHealth, and unlawfully retained the Escrovy Funds.

              62.     The Law Finn eventually refunded SSS,S00,000 of the Escrow Funds to

       AdventHealth, but retained for itself or transferred to Mr. Weiss $2,000,000 in violation

      of the Paymaster Agreement.

              63.     To date, the Law Firm has not returned the full amount due to

      AdventHealth.

              64.     As a result of the Law Firm's material breaches, AdventHealth has

      suffered damages.

              65.     AdventHealth is entitled to recover from the Law Finn its reasonable

      attorneys' fees and costs incurred in this action, pursuant to the Paymaster Agreement.

              WHEREFORE, AdventHealth respectfully requests this Court enter judgment

      against the Law Firm for:

                      a. damages in the amount to be detennined at trial, but considerably more

                          than $7S,000, to compensate AdventHealth for the damages incurred;

                      b. the reasonable attorney's fees and costs incurred by Adventffealth

                          pursuant to paragraph 21 of the Paymaster Agreement; and

                      c. prejudgment interest accruing from the date of the breach through

                          entry of the final judgment.




                                                   12
Case 2:20-cv-06267-DDP-PJW Document 1-2 Filed 07/14/20 Page 14 of 30 Page ID #:41
 · Case 6:20-cv-00877-PGB-DCI Document 1 Filed 05/28/20 Page 13 of 29 PagelD 13




                    COUNT II-CONVERSION AGAINST THE LAW FIRM

              66.      AdventHealth re-alleges paragraphs 1-S3.

              67.      This is a claim for conversion against the Law Firm.

              68.      The Law Firm's improper exercise of dominion over AdventHealth's

       funds constitutes conversion.

              69.      AdventHealth has immediate possessory and ownership rights to the

       Escrow Funds.

              70.      The Law Firm wrongfully transferred or retained a portion of the Escrow

       Funds to Mr. Weiss or itself with the intent to exercise ownership inconsistent with

       AdventHealth's right of possession.

              71.      AdventHealth has demanded the return of the Escrow Funds, but the Law

       Firm refused to return about $2,000,000 of the ~scrow Funds.

              72.      The Law Firm wrongfully asserted dominion over the Escrow Funds

       belonging to AdventHealth, and deprived AdventHealth of its ownership rights and

       dominion over the Escrow Funds.

              73.      The funds retained are capable of identification.

              74.      The Law Firm's unlawful transfer or possession of AdventHealth's funds

       has caused AdventHealth to suffer damages.

              7S.      The Law Firm acted with the specific intent to deprive AdventHealth of a

       portion of the Escrow Funds, or otherwise acted with reckless disregard of

       AdventHealth's rights in asserting dominion over the Escrow Funds. The Law Finn,

       which executed the Paymaster Agreement, had actual knowledge the Escrow Funds did



                                                     13
Case 2:20-cv-06267-DDP-PJW Document 1-2 Filed 07/14/20 Page 15 of 30 Page ID #:42
 · Case 6:20-cv-00877-PGB-DCI Document 1 Filed 05/28/20 Page 14 of 29 PagelD 14




      not and never could belong to the recipient. The Law Finn was aware the recipient had

      no legal basis for retaining any portion of the Escrow Funds as the conditions precedent

      to transfer under the Paymaster Agreement had not yet been satisfied.

              WHEREFORE, AdventHealth respectfully requests this Court enter judgment

      against the Law Finn for:

                     a. actual damages in the amount to be determined at trial, but

                          considerably more than $75,000, to compensate AdventHealth for the

                          damages incurred;

                     b. punitive damages; and

                     c. prejudgment interest accruing from the date of the breach through

                          entry of the final judgment.



         COUNT DI-BREACH OF FIDUCIARY DUTY AGAINST THE LAW FIRM

              76.    AdventHealth re-alleges paragraphs 1-S3.

              77.    This is a claim for breach of fiduciary duty against the Law Firm for

       disbursing the Escrow Funds in a manner contrary to the Paymaster Agreement.

              78.     The Law Firm assumed the role of a fiduciary to AdventHealth under the

       express terms of the Paymaster Agreement and in perfonning its services. (Paymaster

       Agreement ,r 6.)
              79.     Thus, the Law Firm owed a fiduciary duty to AdventHealth to exercise

       reasonable skill and ordinary diligence in the performance of its services.




                                                    14




                                                 -----114-----------
Case 2:20-cv-06267-DDP-PJW Document 1-2 Filed 07/14/20 Page 16 of 30 Page ID #:43
 · Case 6:20-cv-00877-PGB-DCI Document 1 Filed 05/28/20 Page 15 of 29 PagelD 15




              80.     The Law Finn breached its fiduciary duty by failing to protect

       AdventHealth's interest in the Escrow Funds and by disbursing funds in a manner

       contrary to the Paymaster Agreement.

              81.     The Law Finn agreed to perfonn services as an escrow agent under the

       Paymaster Agreement and otherwise held itself out as an escrow agent for AdventHealth

       andTomax.

              82.     The Law Finn had an obligation to understand and comply with the

       provisions and conditions of the Paymaster Agreement

              83.    The Law Firm failed to exercise reasonable skill and ordinary diligence in

       holding and delivering possession of the Escrow Funds in strict accordance with the

       Paymaster Agreement.

              84.    The Law Firm's conduct was willful and wanton or, at minimum, grossly

       negligent.

              85.    The Law Firm failed to exercise even the slightest degree of care in the

       performance of its duty towards AdventHealth.

              86.    As a result of these breaches, AdventHealth sustained damages.

              87.    AdventHealth is entitled to recover from the Law Finn its reasonable

       attorneys' fees and costs incurred in this action, pursuant to tbe Paymaster Agreement.

              WHEREFORE, AdventHealth respectfully requests this Court enter judgment

       against the Law Firm for:

                      a. damages in the amount to be determined at trial, but considerably more

                         than $75,000, to compensate AdventHealth for the damages incurred;



                                                   15
Case 2:20-cv-06267-DDP-PJW Document 1-2 Filed 07/14/20 Page 17 of 30 Page ID #:44
 · Case 6:20-cv-00877-PGB-DCI Document 1 Filed 05/28/20 Page-16 of 29 PagelD 16




                       b. punitive damages;

                       c. the reasonable attorney's fees and costs incurred by AdventHealth

                          pursuant to paragraph 21 of the Paymaster Agreement; and

                       d. prejudgment interest accruing from the date of the breach through

                          entry of the final judgment.



                        COUNT IV - CONVERSION AGAINST MR. WEISS

              88.      AdventHealth re-alleges paragraphs l-53.

              89.      This is a claim for conversion against Mr. Weiss.

              90.      Mr. Weiss's improper exercise of dominion over AdventHealth's funds

       constitutes conversion.

              91.      AdventHealth has immediate possessory and ownership rights to the

       Escrow Funds.

              92.      Mr. Weiss wrongfully transferred or received a portion of the Escrow

       Funds to himself with the intent to exercise ownership inconsistent with AdventHealth's

       right of possession.

              93.      Mr. Weiss also caused the Law Firm to breach its fiduciary duties.

              94.      AdventHealth demanded the return of the Escrow Funds, but Mr. Weiss

       refused to return $2,000,000 of the Escrow Funds.

              95.      Mr. Weiss wrongfully asserted dominion over the Escrow Funds

       belonging to AdventHealth, and deprived AdventHealth of its ownership rights and

       dominion over the Escrow Funds.



                                                    16
Case 2:20-cv-06267-DDP-PJW Document 1-2 Filed 07/14/20 Page 18 of 30 Page ID #:45
 · Case 6:20-cv-00877-PGB-DCI Document 1 Filed 05/28/20 Page 17 of 29 PagelD 17




              96.    The funds retained are capable of identification.

              97.    Mr. Weiss's unlawful taking of AdventHealth's funds has caused

      AdventHealth to suffer damages.

              98.    Mr. Weiss acted with the specific intent to deprive AdventHealth of the

       Escrow Funds, or otherwise acted with reckless disregard of AdventHealth's rights in

      asserting dominion over the Escrow Funds. As the principal of the Law Firm, who

      executed the Paymaster Agreement, Mr. Weiss had actual knowledge the Escrow Funds

      did not and never could belong to him. Mr. Weiss was aware that he had no legal basis

       for his retention of the Escrow Funds as the conditions precedent to transfer under the

       Paymaster Agreement had not yet been satisfied.

              WHEREFORE, AdventHealth respectfully requests this Court enter judgment

       against Mr. Weiss for:

                     a. actual damages in the amount to be determined at trial, but

                         considerably more than $75,000, to compensate AdventHealth for the

                         damages incurred;

                     b. punitive damages; and

                     c. prejudgment interest accruing from the date of the breach through

                         entry of the final judgment.




                                                   17
Case 2:20-cv-06267-DDP-PJW Document 1-2 Filed 07/14/20 Page 19 of 30 Page ID #:46
 · Case 6:20-cv-00877-PGB-DCI Document 1 Filed 05/28/20 Page 18 of 29 PagelD 18




             COUNT V -BREACH OF FIDUCIARY DUTY AGAINST MR. WEISS

              99.     AdventHealth re-alleges paragraphs 1-53.

              I 00.   This is a claim for breach of fiduciary duty against Mr. Weiss for

      disbursing the Escrow Funds in a manner contrary to the Paymaster Agreement.

              101.    Mr. Weiss agreed to perfonn services as an escrow agent under the

       Paymaster Agreement or otherwise held himself out as an escrow agent for AdventHealth

      andTomax.

              102.    Mr. Weiss had an obligation to understand and comply with the provisions

      and conditions of the Paymaster Agreement

              103.    Mr. Weiss assumed the role of a fiduciary to AdventHealth and Tomax,

      and further assumed the duties under the express tenns of the Paymaster Agreement and

       in perfonning his services. (Paymaster Agreement 1 6.)

              104.    Thus, Mr. Weiss owed a fiduciary duty to AdventHealth to exercise

       reasonable skill and ordinary diligence in the perfonnance of his services.

              105.    Mr. Weiss breached his fiduciary duty by failing to protect

       AdventHealth's interest in the Escrow Funds and by disbursing funds in a manner

       contrary to the Paymaster Agreement.

              106.    Mr. Weiss failed to exercise reasonable skill and ordinary diligence in

       holding and delivering possession of the Escrow Funds in strict accordance with the

       Paymaster Agreement.
              107.    Mr. Weiss's conduct was willful and wanton or, at minimum, grossly

       negligent.



                                                    18




                                                                                     - - - - -   -~-------   ---
Case 2:20-cv-06267-DDP-PJW Document 1-2 Filed 07/14/20 Page 20 of 30 Page ID #:47
 · Case 6:20-cv-00877-PGB-DCI Document 1 Filed 05/28/20 Page 19 of 29 PagelD 19




              108.   Mr. Weiss failed to exercise even the slightest degree of care in the

       perfonnance of his duty towards AdventHealth.

              109.   As a result of these breaches, AdventHealth sustained damages.

              110.   AdventHealth is entitled to recover from Mr. Weiss its reasonable

      attorneys' fees and costs incurred in this action, pursuant to the Paymaster Agreement.

              WHEREFORE, AdventHealth respectfully requests this Court enter judgment

       against Mr. Weiss for:

                     a. damages in the amount to   be detennined at trial, but considerably more

                         than $75,000, to compensate AdventHealth for the damages incurred;

                     b. punitive damages;

                     c. the reasonable attorney's fees and costs incurred by AdventHealth

                         pursuant to paragraph 21 of the Paymaster Agreement; and

                     d. prejudgment interest accruing from the date of the breach through

                         entry of the final judgment.



                  COUNT VI - BREACH OF CONTRACT AGAINST TOMAX

              111.   AdventHealth re-alleges paragraphs 1-53.

              112.    This is a claim for breach of the Paymaster Agreement against Tomax.

              113.    Tomax entered into the Paymaster Agreement, and agreed to supply and

       deliver the Masks to AdventHealth upon payment.

              J14.    AdventHealth performed its duties under the Paymaster Agreement when

       it transferred the Escrow Funds to the Law Finn's IOLTA account.



                                                   19




                                                   '17
Case 2:20-cv-06267-DDP-PJW Document 1-2 Filed 07/14/20 Page 21 of 30 Page ID #:48
 · Case 6:20-cv-00877-PGB-DCI Document 1 Filed 05/28/20 Page 20 of 29 PagelD 20




              115.    Tomax materially breached the Paymaster Agreement by failing to deliver

       the Masks pursuant to the terms of the Purchase Order.

              116.    In addition to non-delivery, Tomax materially breached the Paymaster

       Agreement when it:

                  a. retained or received Escrow Funds from the Law Firm without satisfying

                     conditions precedent in the Paymaster Agreement; and

                  b. failed "to provide timely, complete and accurate information and

                     documentation to the Paymaster to enable the Paymaster to discharge its

                     duties hereunder" (Paymaster Agreement 1 5).

              117.   Following Tomax's material breaches, AdventHealth demanded return of

       the Escrow Funds.

              118.   AdventHealth eventually received $55,500,000 of the Escrow Funds.

       However, Tomax failed to refund the full amount and retained for itself $2,000,000 in

       violation of the Paymaster Agreement.

              119.   To date, Tomax has not returned the full amount due to AdventHealth.

              120.   As a result of the Tomax's material breaches, AdventHealth has suffered

       damages.

              121.   AdventHealth is entitled to recover from Tomax its reasonable attorneys'

       fees and costs incurred in this action, pursuant to the Paymaster Agreement.




                                                  20
Case 2:20-cv-06267-DDP-PJW Document 1-2 Filed 07/14/20 Page 22 of 30 Page ID #:49
   Case 6:20-cv-00877-PGB-DCI Document 1 Filed 05/28/20 Page 21 of 29 PagelD 21




              WHEREFORE, AdventHealth respectfully requests this Court enter judgment

       against Tomax for:

                       a. damages in the amount to be determined at trial, but considerably more

                          than $75,000, to compensate AdventHealth for the damages incurred;

                       b. the reasonable attorney's fees and costs incurred by AdventHealth

                          pursuant to paragraph 21 of the Paymaster Agreement; and

                       c. prejudgment interest accruing from the date of the breach through

                          entry of the final judgment.



                         COUNT VII-CONVERSION AGAINST TOMAX

              122.     AdventHealth re-alleges paragraphs 1-53.

              123.     This is a claim for conversion against Tomu.

              124.     Tomax's improper exercise of dominion over AdventHealth's funds

       constitutes conversion.

              125.     AdventHealth has immediate possessory and ownership rights to the

       Escrow Funds.

              126.     Tomu wrongfully received a portion of the Escrow Funds with the intent

       to exercise ownership inconsistent with AdventHealth's right of possession.

              127.     AdventHealth demanded the return of the Escrow Funds, but Tomu

       refused to return $2,000,000 of the Escrow Funds.




                                                   21




                                                    '-19
Case 2:20-cv-06267-DDP-PJW Document 1-2 Filed 07/14/20 Page 23 of 30 Page ID #:50
 · Case 6:20-cv-00877-PGB-DCI Document 1 Filed 05/28/20 Page 22 of 29 PagelD 22




               128.    Toma,c wrongfully asserted dominion over the Escrow Funds belonging to

       AdventHealth, and deprived AdventHealth of its ownership rights and dominion over the

       Escrow Funds.

               129.    The funds retained are capable of identification.

               130.    Tomax's    unlawful     taking of AdventHealth's    funds   has   caused

       AdventHealth to suffer damages.

               131.    Tomax acted with the specific intent to deprive AdventHealth of the

       Escrow Funds, or otherwise acted with reckless disregard of AdventHealth's rights in

      asserting dominion over the Escrow Funds. Tomax had actual knowledge the Escrow

       Funds did not and never could belong to it as Tomax failed to fulfill its contractual

      obligations. Tomax was aware that it had no legal basis for retaining or receiving the

       Escrow Funds as the conditions precedent to transfer under the Paymaster Agreement had

       not yet been satisfied.

              WHEREFORE, AdventHealth respectfully requests this Court enter judgment

      against Tomax for:

                       a. actual damages in the amount to be determined at trial, but
                          considerably more than $75,000, to compensate AdventHealth for the

                           damages incurred;

                       b. punitive damages; and

                       c. prejudgment interest accruing from the date of the breach through

                           entry of the final judgment.




                                                    22
Case 2:20-cv-06267-DDP-PJW Document 1-2 Filed 07/14/20 Page 24 of 30 Page ID #:51
 · Case 6:20-cv-00877-PGB-DCI Document 1 Filed 05/28/20 Page 23 of 29 PagelD 23




                        COUNT VIII-CIVIL CONSPIRACY TO COMMIT
                           CONVERSION AGAINST ALL DEFENDANTS

                132.   AdventHealth re-alleges paragraphs 1-53.

                133.   This is a claim for civil conspiracy against the Law Firm, Mr. Weiss, and
       Tomax.

              134.     The Defendants conspired together to deprive AdventHealth of its

       immediate possessory and ownership interest in the Escrow Funds.

              135.     The Defendants took steps in the furtherance of the conspiracy to convert

       the Escrow Funds.

              136.     The Defendants wrongfully retained or transferred a portion of the Escrow

       Funds to Mr. Weiss, Tomax, or the Law Firm with the intent to exercise ownership

       inconsistent with AdventHealth 's right of possession.

              137.     Mr. Weiss took steps in furtherance of the conspiracy when he approved

       the transfer of the Escrow Funds despite knowing Tomax had yet to satisfy the Paymaster

       Agreement's conditions precedent.

              138.     Mr. Weiss took these steps and furthered this conspiracy because he had

      an independent, personal stake in the outcome of this conspiracy. Upon infonnation and

       belief, the Law Firm retained the escrow agent fee and Mr. Weiss retained the balance of

       the Escrow Funds.

              139.     The Law Firm took steps in furtherance of the conspiracy when it

       transferred the Escrow Funds despite knowing Tomax had yet to satisfy its obligations
       under the Paymaster Agreement, refused to return the Escrow Funds despite multiple

      demands from AdventHealth, and retained the Escrow Funds.


                                                   23
Case 2:20-cv-06267-DDP-PJW Document 1-2 Filed 07/14/20 Page 25 of 30 Page ID #:52
 • Case 6:20-cv-00877-PGB-DCI Document 1 Filed 05/28/20 Page 24 of 29 PagelD 24




              140.    Tomax took steps in furtherance of the conspiracy when it accepted and

       retained the Escrow Funds even though it had not performed its obligations under the

       Paymaster Agreement.

              141.    Mr. Efrati took steps in furtherance of the conspiracy when he assisted

       Tomax in concealing, receiving, and retaining the Escrow Funds, including making

       misrepresentations to AdventHealth regarding the refund of the balance of the Escrow

       Funds. Mr. Efrati's actions delayed the refund and prevented AdventHealth from

       recovering its Escrow Funds.

              142.    Mr. Efrati took these steps and furthered this conspiracy because he had an

       independent, personal stake in the outcome of this conspiracy. Upon information and

       belief, Mr. Efrati was a recipient of a portion of the Escrow Funds.

              143.    AdventHealth has demanded the return of the Escrow Funds, but the

       Defendants refused to return $2,000,000 of the Escrow Funds.

              144.    The Defendants wrongfully asserted dominion over the Escrow Funds

       belonging to AdventHealth, and deprived AdventHealth of its ownership rights and

       dominion over the Escrow Funds.

              14S.    The Defendants' unlawful transfer or possession of AdventHealth's funds

       has caused AdventHealth to suffer damages.

              146.    The Defendants acted in concert with the specific intent to deprive

       AdventHealth of the Escrow Funds, or otherwise acted with reckless disregard of

       AdventHealth's rights in asserting dominion over the Escrow Funds. Tomax, Mr. Efrati

       (as the CEO of Tomax and signatory to the Paymaster Agreement), the Law Firm, and



                                                   24
Case 2:20-cv-06267-DDP-PJW Document 1-2 Filed 07/14/20 Page 26 of 30 Page ID #:53
 · Case 6:20-cv-00877-PGB-DCI Document 1 Filed 05/28/20 Page 25 of 29 PagelD 25




       Mr. Weiss (as the principal of the Law Firm and signatory to the Paymaster Agreement)

       had actual knowledge the Escrow Funds did not and never could belong to anyone but

       AdventHealth. The Defendants were aware there was no legal basis for their transfer or

       retention of the Escrow Funds as the conditions precedent to transfer under the Paymaster

       Agreement had not yet been satisfied.

              WHEREFORE, AdventHealth respectfully requests this Court enter judgment

      against the Defendants for:

                     a. actual damages in the amount to be determined at trial, but

                         considerably more than $75,000, to compensate AdventHealth for the

                         damages incurred;

                     b. punitive damages; and

                     c. prejudgment interest accruing from the date of the breach through

                         entry of the final judgment.



                       COUNT IX- CIVIL CONSPIRACY TO DEFRAUD
                       ADVENTHEALTH AGAINST ALL DEFENDANTS

              147.   AdventHealth re-alleges paragraphs 1-53.

              148.   This is a claim for civil conspiracy against the Law Finn, Mr. Weiss, and

      Tomu, which conspired together to defraud AdventHealth of the Escrow Funds.

              149.   The Defendants participated in a fraudulent scheme under which they

       induced AdventHealth to transfer the Escrow Funds to the Law Firm in connection with

      the sham Paymaster Agreement to allow the Defendants to misappropriate the funds for

      their own use and purposes.


                                                  2S
Case 2:20-cv-06267-DDP-PJW Document 1-2 Filed 07/14/20 Page 27 of 30 Page ID #:54
 · Case 6:20-cv-00877-PGB-DCI Document 1 Filed 05/28/20 Page 26 of 29 PagelD 26




                150.   Initially, Tomax represented that it would supply and deliver the Masks in

       exchange for $57,500,000, which AdventHealth agreed to deposit in escrow with the Law

       Firm. Tomax further represented that it would not receive or retain the Escrow Funds

       until the conditions of the Paymaster Agreement were satisfied.

               151.    The Law Firm then represented that it would safeguard the Escrow Funds

       and would not transfer these funds until the conditions of the Paymaster Agreement were

       satisfied.

               152.    Mr. Weiss (as principal for the Law Firm and signatory of the Paymaster

       Agreement) and Efrati (as CEO of Tomax and signatory of the Paymaster Agreement)

       knew and understood the terms of the Paymaster Agreement and the timing and method

      of payment of the Escrow Funds.

               153.    Once it became clear the Masks were not available, the Defendants

       refused to notify AdventHealth, and conspired together to retain the Escrow Funds.

               154.    After Tomax defaulted, the Defendants wrongfully retained, received, or

       transferred a portion of the Escrow Funds to Mr. Weiss, Tomax, or the Law Firm.

               155.    Mr. Weiss took steps in furtherance of the conspiracy when he approved

       the transfer of the Escrow Funds despite knowing Tomax had yet to satisfy the Paymaster

       Agreement's conditions precedent.

               156.    Mr. Weiss took these steps and furthered this conspiracy because he had

       an independent, personal stake in the outcome of this conspiracy. Upon information and

       belief, the Law Firm retained the escrow agent fee and Mr. Weiss retained the balance of

       the Escrow Funds.



                                                   26
Case 2:20-cv-06267-DDP-PJW Document 1-2 Filed 07/14/20 Page 28 of 30 Page ID #:55
 · Case 6:20-cv-00877-PGB-DCI Document 1 Filed 05/28/20 Page 27 of 29 PagelD 27




              157.   The Law Firm took steps in furtherance of the conspiracy when it

       transferred the Escrow Funds despite knowing Toma,c had yet to satisfy its obligations

       under the Paymaster Agreement, refused to return the Escrow Funds despite multiple

      demands from AdventHealth, and retained the Escrow Funds.

              158.   Tomax took steps in furtherance of the conspiracy when it accepted and

      retained the Escrow Funds even though it had not performed its obligations under the

       Paymaster Agreement.

              159.   Mr. Efrati took steps in furtherance of the conspiracy when he assisted

      Toma,c in concealing, receiving, and retaining the Escrow Funds, including making

      misrepresentations to AdventHealth regarding the refund of the balance of the Escrow

      Funds. Mr. Efrati's actions delayed the refund and prevented AdventHealth from

       recovering its Escrow Funds.

              160.   Mr. Efrati took these steps and furthered this conspiracy because he had an

       independent, personal stake in the outcome of this conspiracy. Upon information and

      belief, Mr. Efrati was a recipient of a portion of the Escrow Funds.

              161.   All of the Defendants took steps in furtherance of the conspiracy by

       misrepresenting they would transfer the Escrow Funds to AdventHealth after Toma,c

       defaulted on the Paymaster Agreement. Each Defendant made separate representations on

      the timing of the refund, and none of them fulfilled their promises.

              162.   The Defendants engaged in this misconduct with the intent to induce

       AdventHealth to rely upon the representations and make the transfer.




                                                  27
Case 2:20-cv-06267-DDP-PJW Document 1-2 Filed 07/14/20 Page 29 of 30 Page ID #:56
 · Case 6:20-cv-00877-PGB-DCI Document 1 Filed 05/28/20 Page 28 of 29 PagelD 28




              163.    AdventHealth justifiably relied on these Defendants' misrepresentations

       when it transferred the Escrow Funds to its detriment.

              164.   AdventHealth has demanded the return of the Escrow Funds, but the

       Defendants refused to return $2,000,000 of the Escrow Funds.

              165.   The     Defendants'    conspiracy   to     defraud   AdventHealth   caused

       AdventHealth to suffer damages.

              166.   The Defendants acted .in concert with the specific intent to deprive

       AdventHealth of the Escrow Funds, or otherwise acted with reckless disregard of

       AdventHealth's rights in asserting dominion over the Escrow Funds. Tomax, Efrati (as

       the CEO of Tomax and signatory to the Paymaster Agreement), the Law Firm, and Mr.

       Weiss (as the principal of the Law Firm and signatory to the Paymaster Agreement) had

       actual knowledge the Escrow Funds did not and never could belong to anyone but

       AdventHealth. The Defendants were aware there was no legal basis for their transfer or

       retention of the Escrow Funds as the conditions precedent to transfer under the Paymaster

       Agreement had not yet been satisfied.

              WHEREFORE, AdventHealth respectfully requests this Court enter judgment

       against the Defendants for:

                     a. actual damages in the amount to be determined at trial, but

                         considerably more than $75,000, to compensate AdventHealth for the

                         damages incurred;

                      b. punitive damages; and




                                                   28
Case 2:20-cv-06267-DDP-PJW Document 1-2 Filed 07/14/20 Page 30 of 30 Page ID #:57
· Case 6:20-cv-00877-PGB-DCI Document 1 Filed 05/28/20 Page 29 of 29 PagelD 29




                   c. prejudgment interest accruing from the date of the breach through

                       entry of the finaljudgmenL

            Respectfully submitted this 28th day of May, 2020.

                                                Isl Mayanne Downs
                                                 Mayanne Downs as Trial Counsel
                                                 Florida Bar No. 754900
                                                 Jason Zimmerman
                                                 Florida Bar No. 104392
                                                 Joshua Bachman
                                                 Florida Bar No. 98238
                                                 GrayRobinson, P.A.
                                                 301 East Pine Street, Suite 1400 (32801)
                                                 P.O. Box 3068
                                                 Orlando, Florida 32802
                                                 Telephone: (407) 843-8880
                                                 Facsimile: (407) 244-5690
                                                 mayanne.downs@gray-robinson.com
                                                 jason.zimmerman@gray-robinson.com
                                                 joshua.bachman@gray-robinson.com
                                                 cindi.garner@gray-robinson.com
                                                 kathy.savage@gray-robinson.com




                                                29
